Citation Nr: 0607958	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 10 percent rating, effective December 1999.  Then, in a 
September 2002 rating decision, the RO assigned a 30 percent 
rating for PTSD, effective December 1999.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
("the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher rating remains in 
appellate status.

This case also comes to the Board on appeal from a February 
2004 RO rating decision, which denied the veteran's claim of 
entitlement to TDIU.  

In February 2006, the veteran appeared at the RO and 
testified at a video conference hearing before the 
undersigned sitting in Washington, DC.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  At his personal hearing, the veteran testified 
that he has been treated at the VA Toledo outpatient clinic 
for his PTSD, as recently as two weeks previously, and that 
he was sent to the VA hospital in Ann Arbor by his 
psychiatrist.  These records should be obtained in compliance 
with VA's duty to assist.  In addition, he reported that he 
was seen for treatment of his PTSD by Lurley J. Archambeau, 
M.D., up to 5 times within the last year and by John Lewton, 
PhD, LPCC, CEAP, DAAPP, between 8-10 times in the last year.  
After obtaining the appropriate medical releases, these 
records too should be obtained in compliance with VA's duty 
to assist.  It is noted that in February 2006 the veteran 
submitted a medical release form for the VA to obtain records 
from the Ohio Public Employees Retirement System, dated from 
September 2004, relevant to evaluation of his PTSD.  In that 
regard, the veteran testified that he was periodically tested 
by doctors chosen by the retirement system in regard to 
evaluating the severity of his PTSD.  These records should be 
sought for inclusion in the claims file.  

In addition, the veteran testified that he received medical 
treatment from VA for his prostate cancer in March 2005.  The 
file indicates that an examination in relation to evaluating 
his prostate disability was scheduled for about March 2006.  
As these records are pertinent to the TDIU issue, they should 
be obtained in compliance with VA's duty to assist.  

Following the receipt of the requested medical records, the 
RO should arrange for the veteran to undergo a VA 
examination.  The examiner should be provided a copy of 
Diagnostic Code 9411 and should determine the level of 
severity of the veteran's PTSD that conforms, if possible, to 
the rating criteria.  The examiner should also opine as to 
whether the veteran's PTSD, appendectomy scar, and prostate 
cancer prevent him from engaging in a substantially gainful 
occupation.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

A preliminary review of the record shows that the veteran has 
been sent a VCAA letter with regard to claims of entitlement 
to service connection and TDIU.  The Board notes that the 
PTSD issue on appeal arises from a notice of disagreement as 
to the rating assignment following the grant of service 
connection, and as such, represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004).  In any case, 
the Board finds that the veteran should be sent a separate 
letter relevant to a claim for a higher rating for PTSD.  See 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, with 
regard to the veteran's claim for a higher 
rating for PTSD.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); and 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The RO should obtain for association 
with the claims file copies of all 
clinical records relevant to evaluation 
of the veteran for PTSD, from the VA 
Toledo outpatient facility and the Ann 
Arbor VA Hospital.  

3.  The RO should obtain for association 
with the claims file copies of all VA 
clinical records relevant to evaluation 
of the veteran for prostate cancer, to 
include his VA examination reportedly 
scheduled in March 2006.  

4.  The RO should contact the veteran and 
obtain appropriate medical releases in 
order to request copies of all clinical 
records of the veteran's recent treatment 
by Lurley J. Archambeau, M.D., and by 
John Lewton, PhD, LPCC, CEAP, DAAPP.  All 
records obtained should be associated 
with the claims file.  

5.  The RO should obtain for association 
with the claims file, copies of all 
clinical records relevant to evaluation 
of the veteran for PTSD, from the Ohio 
Public Employees Retirement System, dated 
from September 2004, as authorized by the 
veteran in a medical release form dated 
in February 2006.  

6.  The RO should arrange for the veteran to 
undergo an appropriate VA examination, in 
order to determine the current severity of 
his service-connected PTSD.  The claims 
folder must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All clinical findings should be 
reported in detail in the examination report.  
The examiner should note the presence or 
absence of the various signs and symptoms 
that are listed in the rating criteria for 
mental disorders (see 38 C.F.R. § 4.130).  To 
that end, the examiner should be provided a 
copy of Diagnostic Code 9411, and he/she 
should determine the level of severity of the 
veteran's PTSD that conforms, if possible, to 
the rating criteria.  The examiner should 
also assess the degree of occupational and 
social impairment due solely to PTSD, and a 
Global Assessment of Functioning (GAF) score 
should be assigned and explained.  The 
examiner should also opine as to whether the 
veteran's PTSD, appendectomy scar, and 
prostate cancer prevent him from engaging in 
a substantially gainful occupation.  A 
rationale for any opinion expressed should be 
provided.

7.  After the above has been completed, the 
RO should readjudicate the veteran's claims 
on appeal in light of all of the evidence of 
record.  If the decision remains adverse to 
the veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

